UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-08007 REAL INDUSTRY, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 46-3783818 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15301 Ventura Boulevard, Suite 400 Sherman Oaks, California 91403 (805) 435-1255 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).þYes¨No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. LargeAcceleratedFiler ¨ AcceleratedFiler þ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).¨YesþNo As of May 2, 2016, there were 29,253,422 shares of the Registrant’s common stock outstanding. REAL INDUSTRY, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ended March 31, 2016 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 3 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4. Controls and Procedures 37 PART II – OTHER INFORMATION Item1. Legal Proceedings 39 Item1A. Risk Factors 39 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item3. Defaults Upon Senior Securities 39 Item4. Mine Safety Disclosures 39 Item5. Other Information 39 Item6. Exhibits 40 PART I - FINANCIAL INFORMATION Item 1. Financial Statements.
